DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
Claim 1 is allowed because the closest art Park et al. (US 20200404688 A1) fail to anticipate or render obvious A terminal comprising: a receiver that receives first downlink control information (DCI) indicating SRS transmission and second DCI indicating a listening condition for PUSCH transmission; and a processor that changes the listening condition for following PUSCH transmission based on a listening result for the SRS transmission; in combined with all limitations specified in claim 1.
Claim 2 is allowed because it depends on claim 1.
Independent claim 3 is allowed because it is the claim of the base station corresponding the terminal of claim 1 and has the same subject matter.
Independent claim 4 is allowed because it is the corresponding method claim that is performed by the terminal of claim 1 and has the same subject matter.
Independent claim 5 is allowed because it is a system comprising the terminal of claim 1 and the base station of claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JIANYE WU/Primary Examiner, Art Unit 2462